Citation Nr: 0618618	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for disc disease of the 
lumbar spine.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1992 to November 
1994. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2003, the veteran had a video hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
associated with the claims file.

In a June 2004 decision, the Board found that new and 
material evidence had been received to reopen the claim for 
entitlement to service connection for disc disease of the 
lumbar spine.  In light of the reopened claim, the issue of 
service connection for an disc disease of the lumbar spine 
was subsequently remanded to the RO/AMC by the Board for a de 
novo review of the record and a VA examination.  The case has 
been returned to the Board for further appellate review.


FINDING OF FACT

The competent medical evidence shows that the disc disease of 
the lumbar spine is not related to service.


CONCLUSION OF LAW

Disc disease of the lumbar spine was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his service connection claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO provided the veteran with June 2004 letter 
notification, notifying the veteran of what is required to 
substantiate his service connection claim.  The RO notified 
the veteran as to the reasons why he was not entitled to an 
service connection in the March 2000 rating decision, in the 
March 2002 statement of the case (SOC), and the June 2002 and 
January 2006 supplemental statements of the case (SSOC's).  
The SOC and the SSOC's fully provided the laws and 
regulations regarding entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement to service connection under the applicable laws 
and regulations based on the evidence provided.  Together, 
the notice letter, the SOC, and the SSOC's provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
submit any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The notification letter also specifically notified 
the veteran to provide any evidence in his possession that 
pertains to the claims.  Thus, the Board finds that VA fully 
notified the veteran of what is required to substantiate the 
claim for service connection. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability and an effective date.  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, no effective date will be assigned and there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, private and VA treatment records, and a VA 
examinations.  The Board notes the veteran's argument that 
the VAMC in Big Spring, Texas lost his records showing 
treatment for a low back injury immediately after discharge, 
and that these records have not been obtained.  Records 
indicate that the RO has attempted to obtain these records, 
but has been unsuccessful.  The June 2004 Board remand also 
requested the RO to obtain the veteran's separation 
examination and x-rays of the lumbar spine taken from August 
to October 1994 at the Bremerton Naval Hospital.  The RO 
requested these records, but was told that the requested 
information was not a matter of record.  Therefore, it does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for disc disease of the 
lumbar spine.  The veteran claims that he received a back 
injury in service.  He states that he was seen at the VAMC 
Big Spring, Texas at least seven times for this ailment 
within the post-service year, and is thus entitled to service 
connection as a presumptive matter.  The veteran testified 
that after the initial treatment at the VAMC, he was able to 
return to work until he suffered a return of the lumbar disc 
disease in 1999.  He states that his lumbar disc surgery was 
covered by VA as his condition was considered service-
connected at that time.  Subsequently, he applied in 2000 for 
VA benefits and was denied.  The veteran believes the reason 
for this denial is that his medical records were lost.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).   Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service medical records show that the veteran had an 
assessment of lumbosacral strain in January 1994.  A June 
1994 medical report showed no indication of lumbosacral 
strain.  

After discharge, the veteran states that he received 
treatment for a lumbar condition at the VAMC Big Spring, 
Texas, but these records were lost.

November 1995 treatment records show that the veteran 
complained of radiating pain from his back down to his legs.  
He stated that a chiropractor informed him that he had a 
herniated disc at L5.  The veteran stated that he was 
previously healthy.  The diagnosis was chronic low back pain 
with acute exacerbation.  The physician doubted that he had a 
disc herniation.  X-rays showed no evidence of gross 
abnormalities.  There were minimal spondylarthritic changes 
present involving the posterior joints which may have been of 
questionable clinical significance.  There was no evidence of 
malalignment, abnormalities or deformity and the 
intervertebral disc spaces were well maintained.  

The veteran had a VA examination in December 1995 for the 
cervical spine.  At that time, there were no lumbar symptoms.  
X-rays were essentially negative and there was no 
identifiable evidence of neurological involvement.  The 
diagnosis was subjective low back pain. 

In February 1996, the veteran had a L5, S1 discectomy.  
Medical reports show that the veteran had initial post-
operative pain relief, but started experiencing pain again in 
June 1996.  The impression was recurrent pain at L5, S1.   

A March 1998 VAMC treatment record shows transitional 
vertebra at the lumbosacral junction.  Records show an 
unremarkable lumbar spine MRI with no residual/recurrent disk 
herniations seen.  There was a disc bulge at L5-S1, but no 
other lower thoracic or lumbar spine abnormalities.  

An August 1999 note from the veteran's former employer stated 
that he had chronic back spasms.

A January 2000 VA examination showed that the veteran 
complained of lower back pain.  The x-ray of the lumbar spine 
was obscured by barium and limited; however, there were no 
spondylolisthesis vertebral bodies and the discs appeared 
normal.  The impression was lumbosacral spine, residuals of 
surgery still seen.

October 1999 to August 2000 VAMC treatment records showed 
mild disc herniation at L5-S1 and no radicular compression.  
The veteran complained of left leg pain radiating to the 
outer border of the right foot.  The veteran also noticed 
fasciculations of the calf as well as hamstring muscles and 
occasional paraesthesias or numbness on the outer side of the 
left leg.  A March 2000 admission record showed that the 
veteran had neurological symptoms referable to multiple spine 
levels.  An MRI showed minor central herniation of the disk 
at L5-S1.  There was no radicular compression of the disk 
noted.  The veteran started using a cane and a wheelchair for 
ambulation.
   
A December 2000 letter from  VA physician showed that the 
veteran had been in a pain clinic for six months, and would 
require long term pain care.  

VAMC treatment records from May 2001 to April 2002 show 
diagnoses of back spasms; spinal stenosis; moderate broad 
based right recurrent or residual disk herniation at the L4-5 
level causing some mild right S1 root displacement.  A March 
2001 EMG study showed no electrodiagnostic evidence of lumbar 
radiculopathy, though a history and physical examination were 
consistent with lumbar radiculopathy.  However, an April 2002 
EMG study showed chronic left and right L2-S1 radiculopathy 
with no active denervation seen.   

A June 2002 treatment record showed transition vertebra at 
the lumbosacral junction, postoperative granulation tissue in 
the right anterior epidural space at L4-L5 level which abuts 
the right L5 nerve root, and degenerative disc disease at L4-
L5. 

An October 2003 MRI of the lumbar spine showed continued 
presence of enhancing granulation tissue at S1 with nerve 
compression and edema, adjacent to prior laminectomy site and 
consistent with failed back surgery syndrome.  There was 
lumbarization of the S1 vertebra, disc desiccation at L5 disc 
space, and enlargement of the right S1 nerve root as well as 
nerve root edema.  A June 2004 treatment record shows that 
the veteran experienced severe lower back pain and was 
confined to a wheelchair.  

The veteran had a VA examination in November 2005.  VA 
examiner, Dr. B., found the lumbar spine to have normal 
alignment without spasm.  There was tenderness to palpation 
in the lower spine bilaterally.  The examiner reviewed the 
October 2003 MRI.  The impression was degenerative disc 
disease, lumbar spine, with chronic radiculopathy.  The 
veteran was also examined by a neurologist, Dr. S., who 
stated that the veteran had chronic low back problems with 
radiculopathy secondary to chronic granulation tissue from 
scarring from his past surgery.  The examiner noted an 
episode of back problems from lifting during his service 
time.  The examiner opined that degenerative disc disease 
resulted from wear and tear over the years and it sounded as 
if the one incident during the veteran's service may have 
contributed to the current lumbosacral condition.

Both physicians filed addendums to their VA examinations.  
Dr. B stated that there is no nexus between the current 
lumbar spine condition and service because there was no 
injury to the lumbar spine shown during active duty, and no 
lumbar spine complaints in 1994 when the veteran exited the 
military or in the veteran's 1995 compensation and pension 
examination.  Dr. S reiterated the veteran's one injury in 
service may have contributed to the current injury over time.  
The examiner said that he could not say that the entire 
lumbar condition was related to that one incident, but that 
these processes develop overtime from activity and injuries.   
    
In the present case, there is competent medical evidence of 
current disc disease, lumbar spine.  As a lumbar spine 
condition was first documented in 1995, the remaining 
question is whether the evidence establishes that the lumbar 
spine condition can be linked to service.  38 C.F.R. §§ 
3.303(b).  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

A review of the medical evidence shows that service 
connection for a lumbar spine injury is not warranted.  In 
the present case, Dr. B stated that there is no nexus between 
the current lumbar spine condition and service because there 
was no injury to the lumbar spine shown during active duty, 
and no lumbar spine complaints in 1994 when the veteran 
exited the military or in the veteran's 1995 compensation and 
pension examination.  Therefore, the examiner did not relate 
the current lumbar spine condition to the incident in 
service.  Moreover, the lumbar spine condition noted in the 
January 1994 service medical records cannot be classified as 
a chronic condition as it was not noted in subsequent in-
service medical records.  Therefore, service connection is 
not warranted as a chronic condition.

The Board recognizes Dr. S's opinion that the veteran's in-
service injury may have contributed to the current injury 
over time. However, the Board finds that his opinion is 
speculative and not supported by the medical evidence of 
record. Dr. S stated that he could not say that the entire 
current lumbar condition was related to that one incident (in 
service), but that these processes develop overtime from 
activity and injuries.  Therefore, Dr. D's opinion only 
suggests that that it is within the realm of medical 
possibility that the January 1994 injury may have contributed 
to the current injury, not that it is at least as likely as 
not that any in service injury caused the current lumbosacral 
condition.  Both Federal regulation and case law preclude 
granting service connection predicated on a result of 
speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  In view of the above, the Board must 
view Dr. S's opinion as speculative and of minimal probative 
value. 

The veteran also claims that he is entitled to presumptive 
service connection because he was treated for his back 
condition within one year of discharge.  Where a veteran who 
served for 90 days or more on active duty develops a chronic 
disease, to a degree of 10 percent or more within the one 
year period from the date of separation from service, the 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  38 C.F.R. section 3.307(a) states that no condition 
other than one listed under section 3.309(a) will be chronic.  
However, disc disease of the lumbar spine is not listed under 
section 3.309(a).  Therefore, presumptive service connection 
is also not warranted.

The Board notes that the veteran's believes that the current 
lumbar spine condition is related to service.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's assertions, they are far outweighed by the absence 
of any competent medical findings relating the current lumbar 
spine condition to service.  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder, and the Board cannot rely on its own 
unsubstantiated medical opinion, but instead must make legal 
determinations on the basis of competent medical evidence and 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 174, 175 
(1991) 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a disc disease of the lumbar 
spine.  The doctrine of reasonable doubt has been considered 
but as the preponderance of the evidence is against the 
claim, this doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).  Accordingly, service connection for disc disease 
of the lumbar spine is not warranted.  


ORDER

Service connection for disc disease of the lumbar spine is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


